 Case: 4:19-cv-03099-RWS Doc. #: 43 Filed: 09/08/20 Page: 1 of 2 PageID #: 603




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

CCI ENVIRONMENTAL, INC., D.W.                       )
MERTZKE EXCAVATING &                                )
TRUCKING, INC., GLOBAL                              )
ENVIRONMENTAL, INC., PREMIER                        )
DEMOLITION, INC., ADVANCED                          )
ENVIRONMENTAL SERVICES, INC.,                       )
                                                    )
       Plaintiffs,                                   )
                                                     )      Case No. 4:19-cv-03099-RWS
v.                                                   )
                                                     )
CITY OF ST. LOUIS, and ST. LOUIS                     )
AIRPORT AUTHORITY,                                   )
                                                     )
       Defendants.                                   )

                         JOINT RESPONSE TO COURT'S ORDER

       COME NOW the parties, by and through their respective counsel, and hereby submit the

following response to this Court's order of September 1, 2020 [ECF 42}:

       1.       Counsel for the parties have conferred about mediation. The parties respectfully

represent to the Court that, in their opinion, mediation would not be useful, due to the nature of

the issues presented in this cause. The parties have discussed possible alternative resolutions at

some length, but without agreement.

       2.       The new rules of the City of St. Louis regarding its MBE program have been

formally approved and become effective October 1, 2020. A copy of said rules is attached hereto

as Exhibit A.

       3.       The plaintiffs may seek certification under the new rules; however, they do not

believe the new rules remedy the constitutional and unlawful defect asserted by plaintiffs, and

require plaintiffs to submit to unnecessary and time consuming application procedures without
 Case: 4:19-cv-03099-RWS Doc. #: 43 Filed: 09/08/20 Page: 2 of 2 PageID #: 604




any assurance of certification. Accordingly, the parties request that the Court proceed to a

disposition of the cross-motions, allowing the parties to file supplementary memoranda

simultaneously within 15 days of this date.

       Dated: September 8, 2020


                                     Respectfully submitted,


   /s/ Matthew Ghio________                        JULIAN L. BUSH
   Matthew J. Ghio                                 City Counselor
   Ghio Law Firm, LLC                              /s/Robert H. Dierker 23671(MO)
   3115 S. Grand, Suite 100                        Associate City Counselor
   St. Louis, Missouri 63115                       dierkerr@stlouis-mo.gov
   Telephone: (314) 707-5853                       Chelsea Mannery 71062(MO)
   matt@ghioemploymentlaw.com                      Assistant City Counselor
                                                   314 City Hall
   Attorney for Plaintiffs
                                                   1200 Market St.
                                                   St. Louis, MO 63103
                                                   314-622-3361
                                                   Attorneys for Defendants
